EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron J. Capron on 7/6/2022.
The application has been amended as follows: 
1. (Currently Amended) A video processing method, comprising:
inserting a set of spatial merge candidates to a merge candidate list of a coding block,
wherein the set of spatial merge candidates are inserted according to an order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block, wherein the order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block is top neighboring block B1, left neighboring block A1, top-right neighboring block B0, bottom-left neighboring block A0, and top-left neighboring block B2. 
 7. (Currently Amended) A video processing apparatus, comprising:  
a memory storing a set of instructions; and
one or more processors configured to execute the set of instructions to cause the apparatus to perform:
inserting a set of spatial merge candidates to a merge candidate list of a coding block,
wherein the set of spatial merge candidates are inserted according to an order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block, wherein the order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block is top neighboring block B1, left neighboring block A1, top-right neighboring block B0, bottom-left neighboring block A0, and top-left neighboring block B2.

13. (Currently Amended) A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a video processing method, the method comprising:
inserting a set of spatial merge candidates to a merge candidate list of a coding block,
wherein the set of spatial merge candidates are inserted according to an order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block, wherein the order of: top neighboring block, left neighboring block, top-right neighboring block, bottom-left neighboring block and top-left neighboring block is top neighboring block B1, left neighboring block A1, top-right neighboring block B0, bottom-left neighboring block A0, and top-left neighboring block B2. 
19. (Canceled)
20. (Canceled) 
21. (New) A non-transitory computer readable medium storing a bitstream, wherein the bitstream comprises: 
an index associated with encoded video data, the index indicating an order for inserting a set of spatial merge candidates to a merge candidate list of a coding block, wherein the index causes a decoder to insert the set of spatial merge candidates to the merge candidate list of the coding block according to the order of top neighboring block B1, left neighboring block A1, top-right neighboring block B0, bottom-left neighboring block A0, and top-left neighboring block B2.

Claims 1-18 & 21 are allowed.
Claims 19-20 are canceled.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485